DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an application filed on December 03, 2020. The original filing includes claims 1-20. Wherein, claims 1, 4 and 16 have been amended and claims 21 have been newly added. Hence claims 1-21 are ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed  on December 03, 2020 with respect to claims 1-20, have been fully considered but are not persuasive. The reasons are set forth below:
Applicant’s arguments and examiner’s response: 
	(I) Applicant’s arguments 1: Applicant’s arguments page 7-8, recites: “The amended Claim 1, now, includes the feature of the RF sensor which is adapted to intercept a plurality of signals of the transmissions and the feature of detecting the 
Applicants further note that in the Advisory Action the Examiner elaborated on the rejection by providing citations demonstrating location identification based on signal strength, allegedly taught in Baxley. However, Applicants contend that Baxley does not teach the feature of identification of change in location based on angular distribution and signal propagation delay, and therefore does not anticipate amended Claim 1 and amended Claim 16. Applicants, therefore, respectfully request that the rejection be withdrawn and the claims be allowed”. 
(II) Examiner’s Response: Baxley teaches: to identify said location change according to identification of at least one signal characteristic of said plurality of signals (fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness); Baxley further teaches: wherein at least one of said at least one signal characteristic is a member of a group (Baxley: para [0044]-[46], where, “identifying characteristics may be referred to as a “persona.” The electronic devices may now be considered to form part of an individual's distinct persona. In other words, a person with EM-emitting devices (e.g., smartphones, 
 	All the remaining arguments are based on the arguments above and are responded to in full.
	8 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baxley et al (US 2015/0350902 A1), hereinafter, “Baxley” in view of Ubeda et al (US 20170019877 A1), hereinafter, “Ubeda”.
	Regarding claim 1, Baxley discloses: A computer implemented method of detecting unauthorized mobile wireless transmitters (Baxley: fig 1, monitoring system 100, block AUS (area under surveillance) 112, included with sensor network 110, para [0065], where, EM persona detection system is deployed to receive EM signals, e.g., RF signals from one or more mobile devices 10 equivalent to “mobile wireless transmitter”), comprising: at least one processor adapted to execute code, said code and code instructions (Baxley: fig 1, RF Controller 115, and fig 3, para [0106], where, RF controller 115 includes one or more processor, execute program code and instruction, para [0148]); 
using at least one processor (Baxley: fig 1, RF Controller 115, and fig 3, para [0106]) adapted for: obtaining, from at least one radio frequency (RF) sensor deployed in a monitored area (Baxley: fig 1, RF Controller 115, and fig 3, para [0106], includes processor receives sensor data, where, RF sensors 112 are deployed in AUS (area under surveillance) is the monitored area 110, fig 2); 
RF sensory data relating to a plurality of transmissions transmitted by at least one of a plurality of mobile wireless transmitters which moves inside said monitored area (Baxley: fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness and such a monitoring is accomplished EM persona and/or super-persona associated with one or more EM spectrum fingerprints, see further fig 4-5, para [0107]-[0109]);
	said at least one RF sensor is adapted to intercept a plurality of signals of said transmissions (fig 2A, para [0099], where, RF sensors 112a-112n are deployed to “receive” (equivalent to “adapted to intercept”) RF signals from radios of various devices 10);
detecting a change in a location due to physical movement (fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness) of said at least one mobile wireless transmitter by analyzing said RF sensory data (Baxley: fig 1-2, see para [0073]-[0074], where, EM persona engine may be used to detect geospatial location information or other location signals corresponding to a detected location within the AUS “AREA UNDER SURVEILLANCE”, see further fig 4A-B,  5A-B and 6, para [0107]-[0109], where, “the EM persona engine 120 receives signals from multiple RF controllers 115 that represent the detection of EM emissions from various electronic devices 10 (equivalent to “wireless transmitter” (which may or may not be associated with a single AUS or with a single entity), fig 7, where, category of wireless devices are depicted by block “secure campus”, fig 3, para [0105], where, receives the location information of the wireless device, and correlates multiple RF fingerprints to establish the existence of an EM persona”);
	to identify said location change according to identification of at least one signal characteristic of said plurality of signals (fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness);
classifying said at least one mobile wireless transmitter as unauthorized (Baxley: fig 1, para [0077], where, the “super persona engine 130” may determine (equivalent to “classify”) wireless devices as “unauthorized” based on the detection of 4 category of devices and their location information and identified or categorized or classified as  “unauthorized” after analyzing the received data by the “behavior engine 140”, fig 7, where, category of wireless devices are depicted by block “secure campus”, fig 3, para [0105], where, receives the location information of the wireless device); 
 in case said detected location change deviates from at least one mobility rule (Baxley: para [0113]-[0116], where, behavior engine 140 detects a potential security breach (unauthorized presence, unauthorized comingling, tailgating, etc.) at the AUS location),  
defining at least one allowed movement characteristic (Baxley: para [0117], where, behavior engine 140 maintains a behavioral signatures (equivalent to “profiles”) database 540, which comprises a set of preprogrammed behavioral profiles of acceptable or unacceptable behaviors of an entity. including locations that are considered "off limits" to particular entities, locations that an entity is considered authorized to enter, and/or associations with other entities that may be considered suspicious or otherwise worthy of attention by an alert or direction of security resources such as surveillance cameras); and 
outputting an indication of said classification (Baxley: fig 5, para [0117], where, “in cases of unexpected or unauthorized behavior or presence, an alert or alarm can be issued (equivalent to “outputting”)” );
Baxley further teaches: wherein at least one of said at least one signal characteristic is a member of a group (Baxley: para [0044]-[46], where, “identifying characteristics may be referred to as a “persona.” The electronic devices may now be considered to form part of an individual's distinct persona. In other words, a person with EM-emitting devices (e.g., smartphones, wearable devices, tablet computing devices, etc.) may have an electronic persona, as well as a physical persona”);
However, Baxley does not explicitly teach: consisting of: a signal angular distribution and a signal propagation delay;
Ubeda teaches: consisting of: a signal angular distribution (fig 1, para [0014], “the similarity criteria may comprise an angular distribution around the reference node that differs from even angular distribution by less than a maximum amount, and a ratio of maximum to minimum distance from the reference node to any one of the three nodes that is less than a defined maximum ratio”); and 
Ubeda further teaches: a signal propagation delay (fig 1-4, para [0007], where, “The process uses the propagation delay of radio signals received at a UE from several different base stations to infer the geographic distance of the UE from the base stations. In a first step, signals received from three or more separate base stations at known locations (e.g. sites 1 to 4 of FIG. 1) are measured by a single UE 5 and reported in the form of a measurement report. The propagation delay measurements of the report are manipulated to take the form of time difference measurements, as opposed to absolute time measurements”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use “signal angular distribution and signal propagation delay” taught by Ubeda into Baxley for the advantage of enabling the networks to be able to locate UEs within the network independently, without reliance on external GPS technology.

Regarding claim 2, Baxley further teaches: The computer implemented method of claim 1, further comprising creating a spatiotemporal mobility pattern (para [0077]) of said at least one mobile wireless transmitter based on said detected location change (fig 1,  para [0090], where, “the behavioral engine 140 may be configured to detect a temporal and/or spatial correlation of an unknown EM persona with a known EM persona and/or other security access mechanism to make a determination that the EM persona may be associated with the other known EM persona and/or security access mechanism via a common super-persona”). 
Regarding claim 3, Baxley further teaches: The computer implemented method of claim 1, wherein said at least one mobility rule is a member of a group (para [0090], where, detected a spatial temporal correlation) consisting of: at least one predefined mobility pattern, a location of said at least one mobile wireless transmitter a timing of at least one of said plurality of transmissions, a type of said transmission, a protocol of a timing of at least one of said plurality of transmissions, a size of a timing of at least one of said plurality of transmissions, an identification (ID) of said at least one mobile wireless transmitter and an authentication of said at least one mobile wireless transmitter (para [0039], where, “behavioral signatures include, but are not limited to loitering-being in one place for too long, casing-observed multiple times, erratic movement-abnormal patterns in movement by one or more electromagnetic spectrum persona, tailgating-observation of multiple persona in a secure area but only one authentication occurs, comingling-two or more persona observed in relative proximity, credential sharing, etc.” and para [0085], where, authentication occurs).
Regarding claim 4, Baxley further teaches: The computer implemented method of claim 1, wherein, at least another one of said at least one signal characteristic a signal strength (fig 2B, para [0104], where, “Strength of the signal captured (e.g., received signal strength indicator (RSSI)).
Regarding claim 6, Baxley further teaches: The computer implemented method of claim 1, further comprising obtaining said RF sensory data from a plurality of RF sensors, said analysis comprises identifying said location change by triangulating an origin point of at least some of said plurality of transmissions which is indicative of a location of said at least one mobile wireless transmitter (fig 1 and 7, “Secure campus” includes mobile device, para [0072], where, “time signals associated with a time of detection of a particular electronic device 10 in the AUS and/or a detection interval during which the particular electronic device 10 is detected”) and [0121]).
Regarding claim 7, Baxley further teaches: The computer implemented method of claim 1, wherein said analysis further comprising correlating said location change with a carrier location change of a carrier hosting said at least one mobile wireless transmitter detected by analyzing location sensory data obtained from at least one location sensor (fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness and such a monitoring is accomplished EM persona and/or super-persona associated with one or more EM spectrum fingerprints, see further fig 4-5, para [0107]-[0109]); said carrier is a member of a group consisting of: a person, a mobile robotic device and a drone (fig 1 and 7, “Secure campus” includes mobile device, para [0072], where, “time signals associated with a time of detection of a particular electronic device 10 in the AUS and/or a detection interval during which the particular electronic device 10 is detected”) and [0121]).
Regarding claim 12, Baxley further teaches: The computer implemented method of claim 1, wherein said classification is further based on an identification of said at least one mobile wireless transmitter (fig 1 and 7, “Secure campus” includes mobile device, para [0072], where, “time signals associated with a time of detection of a particular electronic device 10 in the AUS and/or a detection interval during which the particular electronic device 10 is detected”) and [0121]).
Regarding claim 13, Baxley further teaches: The computer implemented method of claim 1, wherein said classification is further based on an authentication sequence conducted with said at least one mobile wireless transmitter (para [0039], where, “behavioral signatures include, but are not limited to loitering-being in one place for too long, casing-observed multiple times, erratic movement-abnormal patterns in movement by one or more electromagnetic spectrum persona, tailgating-observation of multiple persona in a secure area but only one authentication occurs, comingling-two or more persona observed in relative proximity, credential sharing, etc.” and para [0085], where, authentication occurs).
Regarding claim 14, Baxley further teaches: The computer implemented method of claim 1, further comprising initiating at least one action according to said classification, said at least one action is a member of a group consisting of: generating an alert, preventing an access initiated by said at least one mobile wireless transmitter to at least one network resource of said monitored location (fig 5, para [0117], where, “in cases of unexpected or unauthorized behavior or presence, an alert or alarm can be issued (equivalent to “outputting”)” ); intercepting said transmission, interrupting said transmission and invoking at least one deception measure (fig 2A, para [0044]-[0048], where, electronic persona may be detected and used for identifying internal movement and presence awareness and such a monitoring is accomplished EM persona and/or super-persona associated with one or more EM spectrum fingerprints, see further fig 4-5, para [0107]-[0109]).
Regarding claim 15, Baxley further teaches: The computer implemented method of claim 12, further comprising interrupting at least some of said plurality of transmissions using at least one RF transmitter adapted to jam said transmission according to a location of said at least one mobile wireless transmitter (see para [0063], where, “black list” equivalent to “jamming”, see further para [0102], where, encrypted to prevent any intrusion).
	Regarding claim 16 is a system which function using the method of claim 1, wherein, the claim 16 includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to detect unauthorized mobile wireless transmitters, and the rejection to claim 1 is applied hereto.
Regarding claim 17, Baxley further teaches: The computer implemented method of claim 2, wherein said at least one mobility rule defines at least one predefined spatiotemporal mobility pattern typical to at least one authorized mobile wireless transmitter and wherein said at least one mobile wireless transmitter is classified as unauthorized in case said detected location change deviates from said at least one predefined spatiotemporal mobility pattern (para [0090], where, “pre-existing super-persona” equivalent to “pre-defined spatio temporal” mobility pattern, see further, para [0084]-[0088]);  
Regarding claim 19, Baxley further teaches:  The computer implemented method of claim 12, wherein said classification based on said identification of said at least one mobile wireless transmitter is conducted by comparing said identification to at least one of a black list of unauthorized mobile wireless transmitters and a white list of authorized mobile wireless transmitters (fig 9, para [0122], where, “the EM persona data is provided directly to the behavior engine 140, for direct processing to determine if any EM persona of a detected device corresponds to a known person of interest ( either on a "black list" of excluded or high risk persons or on a "white list" of approved and authorized persons)”, further see para [0079], [0097] and [0135]). 
Regarding claim 20, Baxley further teaches: The computer implemented method of claim 1, wherein said at least one mobility rule is adapted according to at least one of characteristics of relevant threats and characteristics of the monitored area (para [0040] and [0044], where, “Behavioral Engine: the application of signatures to create rules in connection with predefining the characteristics associated with identifying various behaviors for the purpose of enforcing policy”, see further para [0105]).
	Regarding claim 21, Baxley further teaches: The computer implemented method of claim 1, wherein said obtaining is triggered by said at least one RF sensor in response to a detection of said plurality of signals of said transmissions, by said at least one RF sensor (fig 2A, para [0099], where, RF sensors 112a-112n are deployed to “receive” (equivalent to “adapted to intercept”) RF signals from radios of various devices 10);

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Baxley et al (US 2015/0350902 A1), hereinafter, “Baxley” further in view of MacDonald et al (US 2,972,133), hereinafter, “MacDonald”
Regarding claim 5, Baxley further teaches: The computer implemented method of claim 1, wherein said at least one RF sensor (fig 1 and 2A, RF sensor 112, para [0069]), Baxley does not explicitly teach, however, Macdonald teaches:  comprises at least one Doppler Effect sensor adapted to capture at least one Doppler shift in at least one carrier signal of at least one of said plurality of transmissions, said analysis comprises identifying said location change according to said identified at least one Doppler shift (MacDonald: col4, lines 24-41, where, Doppler effect observed when an object within  the protected are moves with appreciable velocity).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baxley with the teaching of MacDonald to incorporate “Doppler Effect” for the advantage of implementing proper type of filter to improve the system (MacDonald: col 9, lines 56-64).
Claims 8-11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Baxley et al (US 2015/0350902 A1), hereinafter, “Baxley” further in view of Mehta et al (US 2017/0325056 A1), hereinafter, “Mehta”.
Regarding claim 8, Baxley does not explicitly teach, however, Mehta teaches: The computer implemented method of claim 7, wherein said at least one location sensor is an acoustic sensor adapted to intercept a sound generated by said carrier (Mehta: see para [0085], where, sensor device comprises an acoustic sensor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baxley with the teaching of Mehta to incorporate “Different types of sensor” for the advantage of identifying the appropriate emergency dispatch center for responding to an emergency based on accurate and current location information of a user requesting emergency assistance (Mehta: para [0004]).
Regarding claim 9, Baxley does not explicitly teach, however, Mehta further teaches: The computer implemented method of claim 7, wherein said at least one location sensor is an air pressure sensor adapted to identify at least one air pressure shift induced by said carrier (Mehta: see para [0007], where, air flow sensors are used, para [0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baxley with the teaching of Mehta to incorporate “Different types of sensor” for the advantage of identifying the appropriate emergency dispatch center for responding to an emergency based on accurate and current location information of a user requesting emergency assistance (Mehta: para [0004]).
Regarding claim 10, Baxley does not explicitly teach, however, Mehta further teaches: The computer implemented method of claim 7, wherein said at least one location sensor is a motion sensor adapted to identify a motion of said carrier (Mehta: see para [0007] and [0085], where, sensor device comprises a motion sensor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baxley with the teaching of Mehta to incorporate “Different types of sensor” for the advantage of identifying the appropriate emergency dispatch center for responding to an emergency based on accurate and current location information of a user requesting emergency assistance (Mehta: para [0004]).
Regarding claims 11 and 18, Baxley does not explicitly teach, however, Mehta further teaches: The computer implemented method of claim 7, wherein said at least one location sensor (Baxley: fig 1 and 2A, para [0069]) is an imaging sensor adapted to capture at least one image of at least part of said monitored location, said at least one image is analyzed to identify said carrier (Mehta: see para [0007] and [0085], where, sensor device comprises a video camera).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baxley with the teaching of Mehta to incorporate “Different types of sensor” for the advantage of identifying the appropriate emergency dispatch center for responding to an emergency based on accurate and current location information of a user requesting emergency assistance (Mehta: para [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461